DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's election without traverse of groups I (claims 1-6 and 9-18) in the reply filed on 3/26/2021 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-18 are pending with claims 1-6 and 9-18 being examined and claims 7-8 are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoagland et al (US 20070251822 A1; hereinafter “Hoagland”) in view of Fukui (US 20100089123 A1; hereinafter “Fukui”).
Regarding claim 1, Hoagland teaches a gas detection element for detection of a measurement target gas (Hoagland; Abstract), the gas detection element comprising: 
a gas detection layer (Hoagland; para [29, 30, 31, 33, 36, 38, 45]; Fig. 1, 2; sensor material 102) including a chemochromic pigment (Hoagland; para [30]; hydrogen sensor material 102 may comprise 
a spacer (Hoagland; para [30, 33, 38, 44-46]; Fig. 1, 2; molecular diffusion barrier 106), 
wherein the spacer is permeable to the measurement target gas (Hoagland; para [33]; a molecular diffusion barrier 106 that allows selectively permeable diffusion of molecular hydrogen or atomic hydrogen to the exclusion of oxygen and other contaminants), is disposed on the first surface of the gas detection layer (Hoagland; Fig. 1, 2), 
Hoagland does not teach that the spacer is an area smaller than an area of the gas detection layer.
However, Fukui teaches an analogous (Fukui; para [77, 78, 83, 87, 89, 99]; Fig. 1, 2, 3; detection film 4) and a spacer (Fukui; para [99]; Fig. 1, 2, 3; hydrogen permeable protective film 10) wherein the spacer is an area smaller than an area of the gas detection layer (Fukui; para [78, 91]; The thickness of the detection film 4 is preferably 5 to 1000 nm, more preferably 30 to 100… The thickness of the protective film is preferably 5 to 40 nm, more preferably 7 to 20 nm; examiner indicates that the protective film has a smaller thickness thus having a smaller area in comparison to the detection film).  It would have been obvious to one of ordinary skill in the art to have modified the area of the spacer and the gas detection layer of Hoagland for the spacer to have a smaller area than the area of the gas detection layer as taught by Fukui, because Fukui teaches that a protective film exceeding 40 nm slows the response time for hydrogen gas detection (Fukui; para [91]). 
Regarding claim 2, modified Hoagland teaches the gas detection element according to claim 1, wherein the spacer is selected from a group consisting of: 
paper made of pulp; 
a non-woven fabric or a woven fabric, including fibers of an inorganic material such as glass, ceramic, or metal, or including fibers of a polymer material such as a synthetic resin; 

a porous sheet including an inorganic material such as glass, ceramic, or metal, or including a polymer material such as a synthetic resin; and 
a foam having connected pores (Hoagland; para [33]; protective molecular diffusion barrier 106 can comprise at least one thin metal film such as palladium, platinum, iridium, or other noble metals, or precursors of such metals that may be used for deposition, or can comprise a polymer such as: polyamides, polyacrylamides, polyacrylate, polyalkylacrylates, polystyrenes, polynitriles, polyvinyls, polyvinylchlorides, polyvinyl alchohols, polydienes, polyesters, polycarbonates, polysiloxanes, polyurethanes, polyolefins, polyimides, or heteropolymeric combinations thereof).
Regarding claim 3, modified Hoagland teaches the gas detection element according to claim 1, wherein at least a part of an end surface of the spacer is exposed to outside (Hoagland; para [33]; molecular diffusion barrier 106 that allows selectively permeable diffusion of molecular hydrogen or atomic hydrogen to the exclusion of oxygen and other contaminants; examiner interprets the selective permeability as being exposed to the outside because it excludes atmospheric gases such as oxygen).
Regarding claim 4, modified Hoagland teaches the gas detection element according to claim 1, wherein a periphery of the spacer is surrounded by the gas detection layer in top view (Hoagland; Fig. 1; examiner indicates that the spacer is surrounded by gas detection layer as seen in Fig. 1 and that the “top view” is arbitrary depending on the orientation of the gas detection element).
Regarding claim 6, modified Hoagland teaches the gas detection element according to claim 1 (the area of the spacer and the gas detection layer of Hoagland is modified for the spacer to have a smaller area than the area of the gas detection layer as taught by Fukui), wherein a ratio Ss/Sg is in a range from 0.02 to 0.9, in which Ss represents an area of the spacer and Sg represents an area of the gas detection layer in top view (Fukui; para [78, 91]; The thickness of the detection film 4 is preferably 5 to 
Regarding claim 10, modified Hoagland teaches the gas detection element according to claim 1, further comprising a backing on a second surface of the gas detection layer opposite to the first surface (Hoagland; para [34-36, 38]; Fig. 1, 2; substrate material 108).
Regarding claim 12, modified Hoagland teaches the gas detection element according to claim 1, wherein the chemochromic pigment changes in color by contacting a reducing gas (Hogland; para [32]; catalyst material 104 that facilitates the conversion of molecular hydrogen to atomic hydrogen).
Regarding claim 17, modified Hoagland teaches the gas detection element according to claim 1, wherein the gas detection element is in a form of a patch or in a form of a strip (Hogland; para [46]; Fig. 1, 8, 9; The substrate material can also be a substrate material 902 conformable to outerwear, such as a plastic sheet or paper sheet, having an adhesive layer 110).
Regarding claim 18, modified Hoagland teaches the gas detection element according to claim 1, wherein the measurement target gas is hydrogen gas (Hogland; para [32]; Fig. 1, 2; hydrogen sensor 100). 
Claim 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoagland in view of Fukui, and in further view of Smyth et al (US 20160011157 A1; hereinafter “Smyth”). 
Regarding claim 5, modified Hoagland teaches the gas detection element according to claim 1, with the spacer. 
Modified Hoagland does not teach the spacer having a thickness in a range from 5 µm to 1000 µm.
However, Smyth teaches an analogous art of an indicator device (Smyth; Abstract) comprising a  spacer (Smyth; para [32]; barrier section may also provide a semi-permeable seal) having a thickness in a range from 5 µm to 1000 µm (Smyth; para [100]; a thickness of between approximately 12 µm and 300 µm, typically between 30 µm and 200 µm).  It would have been to one of ordinary skill in the art to have modified the spacer of modified Hoagland to have a thickness in a range from 5 µm to 1000 µm as taught by Smyth, because Smyth teaches that the barrier layer provides a semi-permeable seal configured to allow controlled flow to the indicator of the chemical agent that effects a change in visible properties of the indicator material (Smyth; para [32]). 
Regarding claim 9, modified Hoagland teaches the gas detection element according to claim 1, with the gas detection layer. 
Modified Hoagland does not teach a release liner on the first surface of the gas detection layer. 
However, Smyth teaches an analogous art of an indicator device (Smyth; Abstract) comprising a gas detection layer (Smyth; para [257, 258, 261-277]; Fig. 1, 2, 3, 5, 6, 7, 8, 12; indicator layer 112) further comprising a release liner (Smyth; para [295]; Fig. 12; peelable section 120) on the first surface of the gas detection layer (Smyth; Fig. 12).  It would have been to one of ordinary skill in the art to have modified the gas detection element of modified Hoagland to comprise a release liner as taught by Smyth, because Smyth teaches that the peelable section and the adhesive section are removed from the indicator section to expose the indicator layer (Smyth; para [297]). 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoagland in view of Fukui, and in further view of Sakamoto et al (US 5849073 A; hereinafter “Sakamoto”).
Regarding claim 13, 
Modified Hoagland does not teach palladium oxide on surfaces of carrier nanoparticles. 
However, Sakamoto teaches an analogous art of a pigment for sensing gas (Sakamoto; Abstract) comprising a carrier particle (Sakamoto; col. 6, lines 30-31; titanium dioxide particles) with palladium oxide on surfaces of carrier particles (Sakamoto; col. 6, lines 30-31; palladium oxide onto the surfaces of titanium dioxide particles).  It would have been obvious to one of ordinary skill in the art to have modified the carrier particles of modified Hoagland to include palladium oxide on the surface of the carrier particle as taught by Sakamoto, because Sakamoto teaches that titanium dioxide particles coated with palladium oxide is required for the most Superior detection of hydrogen gas (Sakamoto; col. 12, lines 64-65). 
Regarding claim 14, modified Hoagland teaches the gas detection element according to claim 13, wherein the carrier particles include titanium oxide (Hoagland; para [62]; Small particles of titanium dioxide or aluminum oxide that approach the nanoparticle size).
Claims 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoagland in view of Fukui, and in further view of Patel (US 20140154808 A1; hereinafter “Patel”).
Regarding claim 11, modified Hoagland teaches the gas detection element according to claim 10, with the backing. 
Modified Hoagland does not teach that the backing is formed of polyimide, polyethylene (PE), polypropylene (PP), a fluorinated ethylene propylene copolymer (FEP), an ethylene tetrafluoroethylene copolymer (ETFE), polytetrafluoroethylene (PTFE), polyethylene terephthalate (PET), a tetrafluoroethylene- perfluoroalkyl vinyl ether copolymer (PFA), or polyvinylidene fluoride (PVDF).
However, Patel teaches an analogous art of a  (Smyth; Abstract) comprising a backing (Smyth; para [510]; Fig. 1, 3; substrate 40) formed of polyimide, polyethylene (PE), polypropylene (PP), a fluorinated ethylene propylene copolymer (FEP), an ethylene tetrafluoroethylene copolymer (ETFE), polytetrafluoroethylene (PTFE), polyethylene terephthalate (PET), a tetrafluoroethylene- perfluoroalkyl 
Regarding claim 15, modified Hoagland teaches the gas detection element according to claim 1, with the gas detection layer.
Modified Hoagland does not teach that the gas detection layer includes a silicone resin.
However, Patel teaches an analogous art of a comprising a gas detection layer (Patel; para [510]; Fig. 1; indicator layer 30) includes a silicone resin (Patel; para [401, 510, 814]; Fig. 1; indicator layer 30 requires and is composed of a matrix 200 such as a binder/resin or pressure sensitive adhesive…silicone resin).  It would have been obvious to one of ordinary skill in the art to have modified the gas detection layer of modified Hoagland to include the silicone resin as taught by Patel, because Patel teaches that the pressure sensitive adhesive bonds the layers of the devices (para [127, 128]). 
Regarding claim 16, modified Hoagland teaches the gas detection element according to claim 15, wherein the silicone resin includes a phenylmethyl group or a dimethyl group (para [923]; Suitable film-forming resins also include…dimethylhydantoin-formaldehyde).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798